United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2748
                                    ___________

David Thrasher,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Prison Official, JCCC Records            *
Office, Records HK,                      * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 23, 2009
                                 Filed: June 25, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       David Thrasher appeals the district court’s1 order denying his motion for
preliminary injunctive relief. Upon review, we conclude that the district court did not
abuse its discretion in denying the motion based on Thrasher’s failure to allege a
viable basis for granting the requested relief. See Hamm v. Groose, 15 F.3d 110, 112-
13 (8th Cir. 1994) (standard of review); Dataphase Sys. Inc. v. C L Sys., Inc., 640



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
F.2d 109, 113 (8th Cir. 1981) (preliminary-injunction factors). Accordingly, we
affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-